By the Court,

Cons J.
The respondent commenced this action in the circuit court of Brown County, on the 28th day of March, 1857, to recover damages for the breach of contract.
It appears from the allegations of the complaint and the evidence given upon the trial, that the parties on the 21st day of March, 1856, entered into a written contract, bearing date upon that day, but which by its terms was to take effect on the 10th day of that month, and continue in force for five *361years from the last mentioned day; by which contract the respondent agreed forthwith to proceed to Oconto, in Wisconsin, and take the charge and superintendence of the appellant’s saw mills, at that place, and all matters belonging to them, the necessary repair of the mills, and the general manufacture of lumber, during the sawing season, and during the winter months to superintend and manage the labor of procuring logs in the pineries for the mills, and during the continuance of the agreement at all times to conduct himself as best to promote the interest of the appellant in that behalf; and the appellant agreed to pay the respondent two thousand dollars a year as a salary for such services. The respondent entered upon the performance of the contract and continued in the employment of the appellant for one year, when he was discharged without any sufficient cause appearing for such discharge. The parties went to trial upon the pleadings before a jury, when the above matters were substantially established, as stated, by the testimony of the respondent; the appellant offering no evidence in the cause. Under the instructions of the court the jury rendered a verdict for the respondent for four thousand, four hundred and eighty dollars, upon which judgment was rendered. It is proper to remark, in order to understand the rule adopted by the jury in the assessment of damages, that the respondent upon offering to perform the contract for the remainder of the five years, and being refused permission to do so, about the middle of May, 1857, hired to work at a salary of a thousand dollars a year for one year. The question arising in the case is, as to the proper measure of damages upon the contract. It is quite apparent that the jury gave the respondent the difference between what he was receiving at the time of trial and what he would have received for his services under the contract, providing he continued to labor at a salary of a thousand dollars a year for four years.
*362What then is the legal measure of relief upon this contract ? In the language of one of the instructions given, “ the law implies damages for the unlawful breaking of every lawful contract, and generally gives to the innocent party an immediate action to recover both such damages as are implied in law, and as he may be shown to have sustained.” And it is contended by the counsel for the respondent not only that a suit may be brought at once for a breach of this contract, but that prospective damages for the whole time covered by the contract may be obtained, computing the damages according to the state of things existing at the time of trial, and assuming that such state of facts would not change during the time the contract has to run. Although this question is not free from difficulty and almost any rule of damages which may be laid down, may be open more or less to criticism, still we cannot adopt the above as the true measure of damages in this case. As a general principle, subject to some exceptions not necessary to be noticed here, it is the actual loss alone for which the common law seeks to give compensation. In this case the contract was to continue for four years from the time the respondent was discharged.
He was employed, it seems, to superintend a general business for the manufacture of lumber. In any business the price of labor fluctuates greatly within four years, particularly is this true of the lumbering business in this country. Now suppose the respondent could only obtain for his services next year five hundred dollars and so on, would it not be unjust to say he should only recover according to the rule adopted by the jury in this case ? Or suppose the value of labor should rise so that he could obtain for his services two thousand or twenty-five hundred dollars a year, what then would be his loss for the failure of the appellant to fulfil his contract ? Still further difficulty presents itself. Suppose the respondent should die within the four years, or become incapacitated to *363perform service of any kind, would he be entitled to recover the damages he has recovered ?
In ascertaining the amount of damages on his contract running four years, we do not think the court and jury were authorized in assuming that the same state of things existing at the time of trial would continue until the expiration of the contract. Had the respondent seen fit to wait before bringing his action until the period had elapsed for the complete performance of the agreement, the measure of compensation could then have been easily arrived at. We suppose he would then have been entitled to the entire amount of his salary, less what he would have reasonably earned during the time covered by the remainder of the contract in laboring elsewhere. But as the case now stands, we think he was only entitled to recover his salary on the contract down to the day of trial, deducting therefrom any wages which he might have received, or might have reasonably earned in the meantime. This rule appears to us to be the most equitable and safe of any that occurs to our minds, and the one most likely to effect substantial justice between the parties. We have not been able to find a case precisely in point, and we therefore feel at liberty to adopt such a principle for the assessment of damages upon this contract as may seem most consonant to equity and justice.
It follows from these views that the instructions given by the circuit court to the jury as to the proper measure of damages, were incorrect.
From the bill of exceptions, it also appears that the circuit court instructed the jury that if the non-performance of the contract was attributable to the wrongful act of the appellant in discharging the respondent, that circumstance would go to increase the damages the respondent had sustained. It was not pretended upon the argument that the respondent was entitled to recover in this action anything more than the actual *364pecuniary loss lie had sustained on account of the failure of the appellant to perform the contract, and probably that was all the circuit court meant by the above instruction. The language is a little unfortunate however, and might have led the jury to suppose they could give something more than actual compensation.
Perhaps it may be proper for us to further remark that we agree with the circuit court in considering the contract as entire, and that several suits upon it for the breach complained of could not be maintained.
The judgment of the circuit court is reversed and a new trial ordered.